34 A.D.2d 527 (1970)
Belle Jaffe, Respondent,
v.
British Overseas Airways Corporation, Appellant
Appellate Division of the Supreme Court of the State of New York, First Department.
March 17, 1970
Concur  Stevens, P. J., McGivern, Markewich and Steuer, JJ.
Determination of Appellate Term, dated February 18, 1969, reversing judgment of Civil Court dismissing the complaint, unanimously reversed on the law, with $50 costs and disbursements to appellant, and judgment of Civil Court reinstated.
There being no provision in the Warsaw Convention (49 U. S. Stat. 3000, et seq.) that forbids or excuses the application of a two-year period of limitation (art. 29, subd. [1]), the limitation applies and the complaint must be dismissed. (Bergman v. Pan American Airways, 32 A D 2d 95.) We further advert attention to CPLR 5703 and to the requirement that a stipulation for judgment absolute be filed in an appeal by permission of the Appellate Term, from the Appellate Term to the Appellate Division. Failure to so file has been held to be ground sufficient for dismissal of the appeal. (Terminato v. Feit, 29 A D 2d 651.) And it has been further held dismissal is required even though the question was not raised by counsel. (City of Buffalo v. Stevenson, 207 N.Y. 258, 264.)